t c memo united_states tax_court nestle holdings inc on behalf of itself and consolidated subsidiaries and as the successor_in_interest to nestle enterprises inc and consolidated subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date joseph r goeke thomas kittle-kamp and john t hildy for petitioner theodore j kletnick paulette segal and oleida mendiburt for respondent supplemental memorandum opinion vasquez judge this matter is before the court on the this opinion supplements the court’s memorandum opinion in nestle holdings inc v commissioner tcmemo_1995_441 affd in part revd and remanded in part 152_f3d_83 2d cir - - parties’ disputed computations under rule of the decision to be entered for nestle holding inc ’s petitioner and tax years ’ the ruling in this opinion relates solely to petitioner’s tax_year the issue presented to us is whether the parties agreed in two settlement agreements on the method of computing the deficiency and or overpayment for the tax_year in the event that respondent’s interpretation of the settlement agreements is rejected by the court respondent concedes that petitioner is entitled to a refund of dollar_figure see respondent’s additional memorandum of law background tax_court opinion respondent determined deficiencies in petitioner’s federal income taxes as follows taxable_year ending amount date dollar_figure date big_number date big_number on date after the settlement of numerous issues by the parties the court rendered an opinion unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue or the internal_revenue_code in effect for years in which carrybacks were generated although we discuss petitioner’s and tax years herein we dispose_of those tax years separately in an accompanying order - - opinion with regard to remaining issues in the case see nestle holdings inc v commissioner tcmemo_1995_441 affd in part revd and remanded in part 152_f3d_83 2d cir in the opinion the court held that petitioner and carnation co carnation were entitled to interest deductions of dollar_figure established the fair_market_value of various carnation assets and concluded that carnation e petitioner had to recognize capital_gains on the sale of those assets to nestle s a a foreign_entity the court ordered the parties to submit computations under rule advance tax_payments on date after the release of the opinion but before the court entered a decision petitioner paid respondent the following amounts advance tax_payments on the deficiencies as anticipated by petitioner for the tax years in issue taxable_year ending advance tax_payments date dollar_figure date big_number date big_number initial tentative refunds and motion to strike on date a stipulation by the parties with regard during carnation was acquired by and became a subsidiary of nestle enterprises inc petitioner’s predecessor for nestle enterprises inc and carnation filed a consolidated_return petitioner has filed its petition as a successor_in_interest to nestle enterprises inc - to the rule_155_computations stipulation was filed in order to understand the reason for this stipulation we describe various actions previously undertaken by petitioner during the litigation petitioner filed with respondent form_1139 corporation application_for tentative refund requesting tentative refunds attributable to carrying back a variety of net operating losses nol's business credits and net capital losses generated in post-1985 tax years to the and tax years initial tentative refunds see sec_6411 respondent allowed those refunds on date before the parties filed their rule_155_computations and proposed decision documents petitioner filed a motion to strike paragraph sec_4 and bt i of its petition through the motion petitioner sought to clarify that the amounts carried back to the and tax years and any resulting adjustments were not in issue before the court see infra stipulation respondent did not object to the motion the court granted petitioner’s motion for the purposes of this opinion we interpret the not in issue terminology to mean that petitioner did not seek to have this court establish whether the carrybacks which led to the initial tentative refunds were properly allowed by respondent ’ stipulation and tax_court decision the relevant portions of the stipulation follow respondent may assess the deficiencies determined to be due pursuant to the foregoing decision for the taxable years ended date date and date the deficiencies shown in the foregoing decision for the and taxable years and the overpayment shown in the foregoing decision for the taxable_year were determined without giving petitioner credit for carrybacks including carrybacks that were tentatively allowed under the provisions of sec_6411 from taxable years after date which carrybacks are not in issue in this case further the amounts of the net tax assessed and paid and the deficiencies shown in the foregoing decision for the and taxable years were determined after reducing the tax assessed and paid for those years by all amounts that were refunded or credited in connection with the aforementioned carrybacks the reflection in the decision of these refunds is not a substantive determination of whether the carrybacks are allowable and does not put the carrybacks in issue it is further stipulated that business_credit carrybacks net_operating_loss and capital_loss carrybacks and the effect of such carrybacks and other similar tax_attributes defined in sec_6511 and d arising with respect to the petitioner’s taxable years beginning after date were not at issue in t c docket no and may be the subject of a claim_for_refund attributable to such carrybacks and the effect of such carrybacks into petitioner’s taxable years ended date date and date emphasis added as explained infra in the stipulation the parties agreed that the decision of the court would not serve as res_judicata with regard to this issue -- - pursuant to the record and the stipulation on date the court also entered a decision decision redetermining the deficiency determinations as follows taxable_year ending deficiency date dollar_figure date big_number date big_number pursuant to the court’s refund jurisdiction under sec_6512 b the court also concluded in the decision that as to the tax_year petitioner had an overpayment of dollar_figure in addition to the deficiency of dollar_figure subsequent tentative refunds on date petitioner submitted to respondent another form_1139 seeking tentative refunds subsequent tentative refunds of dollar_figure dollar_figure and dollar_figure for the and tax years respectively the subsequent tentative refund for resulted from carrying back nol's generated in the overpayment of dollar_figure resulted from the difference between petitioner’s dollar_figure tax_liability consisting of a dollar_figure tax shown on petitioner’s tax_return plus the dollar_figure deficiency established by the court and the combination of a dollar_figure payment made with petitioner’s tax_return and the dollar_figure advance tax payment for the tax_year because respondent did not assess the advance tax_payments as a deficiency until date they were not part of the deficiency computations see sec_6211 - the tax_year to ’ furthermore when the nol's were carried back to business credits that initially offset the tax_liability became eligible to be applied to the and tax years creating refunds in those years specifically the nol's were derived from additional interest and state taxes resulting from the litigation of the instant case respondent allowed the subsequent tentative refunds for and appeal of opinion in late petitioner appealed the court’s valuation of the carnation assets and the corresponding capital_gains issue to the u s court_of_appeals for the second circuit on date respondent assessed the deficiencies redetermined by the court in the decision ’ on date the court of sec_172 b c provides that if a taxpayer has a specified_liability_loss the specified_liability_loss can serve as a carryback to the preceding taxable years the definition of a specified_liability_loss however has materially changed between the year in which the nol carrybacks were generated and today see sec_172 before and after amendment by the omnibus consolidated and emergency supplemental appropriations act publaw_105_277 sec a stat which applies to nol's arising in taxable years ending after date a part of the refunds for and resulted from carrying back business credits generated in and the advance tax_payments for and did not cover the entire deficiency assessed for and by respondent pursuant to the court’s decision in order to cover the shortfall respondent credited dollar_figure and dollar_figure to continued --- - appeals affirmed this court’s holding that petitioner had to recognize capital_gains on the sale of the carnation assets but reversed and remanded the court’s opinion with regard to the valuation of the carnation assets remand to the tax_court and stipulation after the court scheduled the case for a new trial the parties reached a basis of settlement in as to the value of the carnation assets stipulation the valuation dispute affected only the deficiency and overpayment determinations for the tax_year ’ as part of the stipulation the parties described the deficiency and or overpayment computation for the tax_year in their rule_155_computations the parties agreed to the following the parties hereby stipulate that carnation company’s basis in the trademarks was dollar_figure and that the capital_gain upon the sale of these trademarks to nsa shall be computed by reference to the foregoing basis the parties’ stipulation in paragraph of petitioner’s basis in the trademarks is for the sole purpose of resolving the remaining disputed issue in this case and has no precedential value beyond determining carnation company’s basis in the trademarks and goodwill going_concern_value continued petitioner’s and tax accounts respectively those funds came from interest overpaid by petitioner for the years in issue the valuation of the carnation assets affected the amount of capital_gains petitioner had to recognize for the tax_year pursuant to t c rule this court entered a decision in this case on date determining a deficiency of income_tax due from petitioner for the taxable_year ended date in the amount of dollar_figure as a result of this stipulation of settled issue the foregoing deficiency must be recomputed pursuant to the parties’ stipulation of basis in paragraph the court’s date decision was accompanied by a stipulation signed by petitioner’s counsel and respondent’s counsel on date and date respectively the stipulation accompanying the date decision stipulation controls the manner in which the income_tax at issue for the taxable_year will be recomputed the parties will expeditiously submit the recomputed deficiency for the court to enter pursuant to rule emphasis added for ease of reference the court provides a flowchart in the appendix which lists the various steps in this litigation the parties’ positions in the present rule computational dispute respondent arrives at a deficiency of dollar_figure for the tax_year while petitioner arrives at a dollar_figure overpayment ‘t sec_6211 defines a deficiency as the amount by which the taxpayer’s tax_liability exceeds the excess of the sum of a the amount shown as the tax by the taxpayer upon his return plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made in describing their respective positions the parties continued -- - their deficiency and overpayment computations follow below respondent’s deficiency computation tax_liability dollar_figure tax on return dollar_figure amounts assessed as a deficiency tax assessed and paid big_number -reductions big_number --net tax assessed and paid big_number deficiency big_number petitioner’s overpayment computation tax assessed and paid dollar_figure --tax liability big_number overpayment big_number ' we have slightly altered respondent’s and petitioner’s presentations for comparison purposes petitioner made a dollar_figure payment with its tax_return and a dollar_figure payment in anticipation of our decision petitioner’s tax assessed and paid of dollar_figure is net of dollar_figure returned to petitioner by respondent ie dollar_figure dollar_figure - dollar_figure the parties agree that petitioner’s tax_liability for equals dollar_figure but they interpret the and stipulations differently in determining the deficiency and or overpayment for although the nol carrybacks which continued characterize the sum of the amount shown as a tax on the return and the amounts previously assessed as a deficiency as the tax assessed and paid_by petitioner we use the same terminology in this opinion as a shorthand reference to the sec_6211 a figure using a computational format a deficiency may therefore be expressed as follows tax_liability - tax assessed and paid - rebates resulted in the subsequent tentative refund for are not to be taken into account by the court in redetermining the tax_liability ’ respondent argues that the and stipulations provide for the tax assessed and paid for the tax_year to be reduced by the subsequent tentative refund ’ respondent first contends that the stipulation provides that the stipulation ‘controls the manner in which the income_tax at issue for the taxable_year will be computed ’ respondent then argues that because the parties agreed in the stipulation that the initial tentative refunds for the and tax years would be treated as a reduction to the tax assessed and paid the subsequent tentative refund for the tax_year should be treated in the same fashion petitioner agrees that the stipulation directs the court to consider the language of the stipulation petitioner however argues in a memorandum that the stipulation says nothing at all about whether the subsequent tentative refund is to be treated as a reduction to the tax assessed and paid for petitioner further argues that the absence of any such language for is not only conspicuous both parties agree that the nol carrybacks which resulted in the subsequent tentative refunds are also not in issue before the court our use of the singular form of the term subsequent tentative refunds refers to the subsequent tentative refund for the tax_year but dispositive it shows that the parties meant to treat differently from and discussion i settlement agreement issue a contract law this court applies general principles of contract law to compromises and settlements of federal tax cases we stated in 52_tc_420 that a compromise is a contract and thus is a proper subject of judicial interpretation as to its meaning in light of the language used and the circumstances surrounding its execution see also 39_tc_602 affd 328_f2d_622 6th cir 26_tc_171 46_bta_663 himmelwright v commissioner tcmemo_1988_114 absent wrongful misleading conduct or mutual mistake we will enforce a stipulation of settled issues in accordance with our interpretation of its written terms see stamm intl in addition petitioner also argues that respondent’s own internal_revenue_manual instructs its employees not to take into account tentative refunds resulting from nol carrybacks not in issue in the computation of a deficiency see internal_revenue_manual part xxxv-chief counsel directives manual exhibit date in response respondent only argues that regardless of the interpretation of the internal_revenue_manual statements issued to guide the internal revenue service’s employees in performing their duties have a directory nature and do not bind respondent corp v commissioner 90_tc_315 korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir however we will not force a settlement on the parties where no settlement was intended see 419_f2d_1197 d c cir b analysis of settlement agreements the issue before us is whether the subsequent tentative refund should be subtracted from the tax assessed and paid for the result of which is a deficiency when we examine the language used in the stipulation we find that it does not specifically provide for the tax assessed and paid for the year to be reduced by the subsequent tentative refund the relevant portion of the stipulation does state that the income_tax at issue for the year should be computed according to the stipulation ’ the stipulation provides that as to the and tax years petitioner should not be given credit for carrybacks which are not in issue ie the carrybacks should not be considered in determining taxable_income and the corresponding tax_liability the stipulation also states that the and tax assessed and paid should be reduced by 's we believe that the reference in par of the stipulation indicating that the deficiency be computed according to par refers to par of the stipulation and not the stipulation tentative refunds in computing the deficiency and overpayment for however the parties did not address in the stipulation whether a tentative refund for was to be treated as a reduction to the tax assessed and paid for although it is evident from both stipulations that the tax_liability should be computed without considering the carrybacks not in issue it is unclear from the stipulations whether the parties also meant for a tentative refund for to reduce the tax assessed and paid because the parties have not clearly set forth the substance of their agreement and since we cannot discern the intent of the parties from the ambiguous language of the stipulations we will not construe an agreement to exist with regard to the disputed issue having concluded that the and stipulations do not address the issue of whether to treat the subsequent tentative refund as a reduction to the tax assessed and paid we would normally look to relevant statutory and case law to determine how to treat the subsequent tentative refund in the deficiency computation however because respondent has conceded an overpayment of dollar_figure in the event that the court does not sustain his interpretation of the settlement agreements we hold that petitioner is entitled to a refund of dollar_figure petitioner agrees that the cash or credit refund should be dollar_figure il decision document additionally respondent requests that if the court concludes that petitioner is entitled to a refund the court include language in the decision document protecting respondent’s right to challenge the validity of the carrybacks that resulted in the subsequent tentative refund for respondent’s request arises from an unpublished opinion of the u s court_of_appeals for the eighth circuit that upheld a u s district court’s decision that the united_states was barred under res_judicata principles from subsequently recovering a tentative refund pursuant to sec_6213 see bradley v united_states 106_f3d_405 8th cir affg civil no d minn date because petitioner does not object to the language itself ’ the parties are directed to include the language in a stipulation drafted by the parties to accompany the decision document to the extent not herein discussed we have considered the parties’ other arguments and found them to be irrelevant or without merit ‘7 petitioner objects only to the language being placed in the decision document itself instead of in a stipulation to the decision document to reflect the foregoing an appropriate order directing the parties to file revised computations will be issued appendix flowchart summarizing litigation notice_of_deficiency ea petition e initial tentative refunds ea opinion s stipulation decision len subsegquent tentative refunds en appeal remand leon stipulation current rule dispute
